Citation Nr: 1735114	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine scoliosis and spondylosis.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on housebound status, for the period from August 5, 2013.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to October 1972.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) granted service connection for thoracic spine scoliosis and spondylosis, with an initial rating of 10 percent assigned.

Following August 2012 and August 2013 remands for additional development, the Board issued a decision in March 2016 (by a Veterans Law Judge other than the undersigned) that (in pertinent part) denied an initial rating in excess of 10 percent for thoracic spine scoliosis and spondylosis.  The Veteran appealed that portion of the Board's decision to the Court.

In September 2016, the Court issued an Order that vacated the March 2016 Board decision with regard to that issue, and remanded that matter (along with the matter of entitlement to SMC based on the need for aid and attendance or on housebound status, noted to be raised by the record in conjunction with the thoracic spine increased rating claim) for readjudication consistent with instructions outlined in a September 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.

In April 2017, the Board recharacterized the current SMC issue as listed on the title page (to reflect the denial of this benefit in an August 5, 2013 Board decision by a different Veterans Law Judge, and also to acknowledge - based on the guidance provided by the September 2016 Joint Motion - that the period from August 5, 2013 is a part of the current appeal), and remanded the case for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

[In March 2016, the Board also denied entitlement to service connection for erectile dysfunction and entitlement to SMC based on loss of use of a creative organ.  As noted at the beginning of the September 2016 Joint Motion, the Veteran abandoned his appeal to the Court with regard to those issues.  Consequently, those matters are not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims, so that every possible consideration is afforded.

On VA spine examination in May 2017, the Veteran reported that he was receiving treatment for his thoracic spine disability through VA as well as from a private facility (the Jacksonville Spine Center).  Despite the instructions outlined in the Board's April 2017 remand, the May 2017 VA examiner did not adequately address the Veteran's functional impairment following repeated use, and instead provided conflicting statements regarding this point.  In addition, while the May 2017 VA examination report noted that the Veteran did not report flare-ups, a subsequent June 2017 statement from the Veteran's attorney noted the Veteran's report that he was not asked by the May 2017 VA examiner whether he had flare-ups, and that he does experience flare-ups as often as two to four times per day.

On remand, after all outstanding treatment reports are obtained, a new spine examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).  The examiner should provide a medical opinion addressing the degree(s) of any additional range of motion loss in the Veteran's thoracic spine due to pain during his reported flare-ups and following repeated use (or explain why such information cannot feasibly be provided).  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

The claim for SMC based on the need for aid and attendance or on housebound status, for the period from August 5, 2013, is inextricably intertwined with the increased rating claim that is being remanded.  Therefore, appellate consideration of the SMC claim must be deferred pending resolution of the other claim being remanded.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his thoracic spine disability at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified (TO SPECIFICALLY INCLUDE the Jacksonville Spine Center).  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for this disability.

2. The AOJ should arrange for a SPINE EXAMINATION of the Veteran to ascertain the severity of his service-connected thoracic spine scoliosis and spondylosis.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should be provided a copy of the criteria for rating spine disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of this disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please conduct range of motion studies, which should include active AND passive motion and weight-bearing AND non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

c. Please note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  In addition, please opine as to the degree(s) of any ADDITIONAL RANGE OF MOTION LOSS that would be expected in the thoracic spine due to pain during his reported flare-ups AND following repeated use (or explain why this information cannot feasibly be provided).

d. Please specifically comment on the overall impact that this disability has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for a higher initial rating for thoracic spine scoliosis and spondylosis, FOLLOWED BY adjudication of the claim for SMC based on the need for aid and attendance or on housebound status, for the period from August 5, 2013 (AFTER any further development indicated and in light of the determination made on the thoracic spine issue).  If either claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).

